Title: To George Washington from Major General Artemas Ward, 30 June 1776
From: Ward, Artemas
To: Washington, George

 

Sir
Boston 30 June 1776

Your Letter of the twenty third instant I received last Evening, and shall carry your Orders into execution as soon as possible.
The General Assembly of New Hampshire some time since applied to me for the powder which that Colony lent the Continent last Summer, I referred them to your Excellency for an Order, but since the retreat of General Sullivan they have urged the great necessity of having the powder immediately for the defence of their frontiers, before they can have an answer from your Excellency, I therefore gave them an order for fifty two |Barrels powder, (the quantity they say they lent the Continent) the Council of said Colony being answerable for the same.
The Man of War and Transports which have been in the Bay |some days past, disappeared yesterday, since which I have not heard any thing of them.
I have inclosed the Judgment of the Court of Enquiry respecting Lieut. Merril—There are near twenty vacant Commissions in this Division of the Army, I have ordered the vacancies to be filled from time to time by such Men as were thought most suitable to do the duty, until your pleasure should be signified. I mention this now because Congress have directed a Return to be made to the “Board of War and Ordinance,” of this Division of the Army with the Dates of the Commissions. But I hope to be relieved before this Return can be made, as my illness increases |upon me. I am Your Excellency’s Obedient Humble Servant

Artemas Ward

